
	
		II
		112th CONGRESS
		1st Session
		S. 81
		IN THE SENATE OF THE UNITED STATES
		
			January 25
			 (legislative day, January 5), 2011
			Mr. Isakson (for
			 himself, Mr. Nelson of Nebraska,
			 Mr. Johanns, Mr. Burr, Mr.
			 Wicker, Mr. Barrasso,
			 Mr. Lee, Ms.
			 Collins, Mr. Enzi,
			 Mr. Johnson of Wisconsin,
			 Mr. Paul, Mr.
			 Crapo, Mr. Thune,
			 Mr. Brown of Massachusetts, and
			 Mr. Graham) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Rules and
			 Administration
		
		A BILL
		To direct unused appropriations for Senate Official
		  Personnel and Office Expense Accounts to be deposited in the Treasury and used
		  for deficit reduction or to reduce the Federal debt.
	
	
		1.Requiring amounts remaining
			 in Senate Official Personnel and Office Expense Accounts to be used for deficit
			 reduction or to reduce the Federal debt
			(a)In
			 generalNotwithstanding any other provision of law, any amounts
			 appropriated for the Senate Official Personnel and Office Expense Accounts for
			 the United States Senate for a fiscal year which remain after all payments are
			 made under such accounts for the year shall be deposited in the Treasury and
			 used for deficit reduction, except that in the case of a fiscal year for which
			 there is no Federal budget deficit, such amounts shall be used to reduce the
			 Federal debt (in such manner as the Secretary of the Treasury considers
			 appropriate).
			(b)RegulationsThe
			 Committee on Rules and Administration shall promulgate such regulations as may
			 be necessary to carry out this section.
			(c)Effective
			 dateThis section shall apply with respect to fiscal year 2012
			 and each succeeding fiscal year.
			
